            Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION


JULIUS BOWENS, JR.,                  :
6462 Roots Drive                     :                        Civil Action No.:
Glen Bernie, Maryland 21061          :
                                     :
                      Plaintiff,     :
       v.                            :                        JURY TRIAL DEMANDED
                                     :
VERIZON MARYLAND LLC                 :
1209 Orange Street                   :
Wilmington, Delaware, 19801          :
                                     :
and                                  :
                                     :
TRANSUNION LLC                       :
555 West Adams Street                :
Chicago, Illinois 60661              :
                                     :
and                                  :
                                     :
EXPERIAN INFORMATION SOLUTIONS, INC. :
475 Anton Boulevard                  :
Costa Mesa, California 92626         :
                                     :
and                                  :
                                     :
EQUIFAX INFORMATION SERVICES, LLC    :
1550 Peachtree Street, NW            :
Atlanta, Georgia, 30309              :
                                     :
                      Defendants.    :
                                     :

                                          COMPLAINT

       1.      Defendant Verizon Maryland LLC (“Verizon”), repeatedly inaccurately reported

Plaintiff, Julius Bowens, Jr., (“Plaintiff”) to all three major consumer reporting agencies

(“CRAs”) as a debtor in bankruptcy, which Verizon and each CRA subsequently verified as

correct, in violation of the Fair Credit Reporting Act (“FCRA”).


                                                 1
            Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 2 of 8



                                          JURISDICTION

       2.      This Court has subject matter jurisdiction to consider and determine this matter,

pursuant to 28 U.S.C. § 1331.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and

transactions occurred here, and all Defendants transact business here.

                                            PARTIES

       4.      Plaintiff is a natural person who currently resides in Glen Burnie, Maryland.

Plaintiff is a consumer as defined by 15 U.S.C. § 1681a(b) and (c).

       5.      Defendant, Verizon Maryland LLC. (“Verizon”) is a Delaware corporation with

its principal place of business located at 1209 Orange Street, Wilmington, Delaware, 19801.

Defendant does business in Maryland and is registered to do so through the state of Maryland.

       6.      Verizon regularly furnishes credit information on consumers to the major CRAs

and is therefore a “furnisher” under the terms of the FCRA.

       7.      Defendant TransUnion is a Delaware corporation with its principal place of

business located at 555 W. Adams Street, Chicago, Illinois 60661. TransUnion is authorized to

do business in the State of Maryland and is registered with the Maryland Secretary of State with

a registered agent located in Maryland.

       8.      Defendant Experian Information Solution, Inc. (“Experian”) is an Ohio

corporation with its principal place of business located at 475 Anton Boulevard, Costa Mesa,

California 92626. Experian is authorized to do business in the State of Maryland and is

registered with the Maryland Secretary of State with a registered agent located in Maryland.

       9.      Defendant Equifax Information Service, Inc. (“Equifax”) is a Georgia corporation

with its principal place of business located at 1550 Peachtree St., NW, Atlanta, GA, 30309.




                                                2
          Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 3 of 8



Equifax is authorized to do business in the State of Maryland and is registered with the Maryland

Secretary of State with a registered agent located in Maryland.

       10.     TransUnion, Experian, and Equifax (collectively, “CRA Defendants”) are

regularly engaged in the business of compiling and maintaining files on consumers on a

nationwide basis for the purpose of furnishing consumer reports to third parties bearing on a

consumer’s credit worthiness, credit standing, or credit capacity and are, therefore, “consumer

reporting agenc[ies]” as that term is defined by 15 U.S.C. § 1681a(p).

                                              FACTS

       11.     In or around 2019, Plaintiff became aware that Verizon had reported an account

under his name to the CRAs and listed that account as included in a bankruptcy.

       12.     Though the account belonged to him, Plaintiff has never been a debtor in a

bankruptcy proceeding, rendering the tradeline inaccurate.

       13.     Plaintiff’s father, Julius Bowens, Sr., filed a bankruptcy petition in or around

March 13, 2018, but Plaintiff was not involved in that proceeding.

       14.     Julius Bowens, Sr.’s bankruptcy did not include a Verizon account.

       15.     No other account on Plaintiff’s credit report includes a bankruptcy notation.

       16.     The public record section of Plaintiff’s report also does not include a bankruptcy.

       17.     Plaintiff contacted Verizon by phone on multiple occasions following discovery

of the inaccurate report to attempt to resolve the incorrect reporting, advising Verizon that the

bankruptcy in question belonged to his father and did not include his account.

       18.     Verizon refused to correct its inaccurate reporting.

       19.     In or around May 2020,Plaintiff sent multiple disputes to each CRA Defendants

via each CRA Defendant’s website.




                                                 3
           Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 4 of 8



        20.     The disputes stated that Plaintiff had never filed for bankruptcy, a fact verifiable

with public records.

        21.     Upon information and believe, the CRA Defendants each timely notified Verizon

of Plaintiff’s disputes.

        22.     Each of the CRA Defendants, however, verified Verizon’s reporting as accurate.

Failure to Appropriately Reinvestigate Plaintiff’s Dispute or Adopt Reasonable Procedures
                            to Prevent Inaccurate Reporting

        23.     Had Verizon, Transunion, Experian, and/or Equifax performed a reasonable

reinvestigation of the account, and/or had adequate policies and procedures to do so, they would

not and could not have confirmed the reported bankruptcy filing as accurate.

        24.     Bankruptcy records are accessible in the public record, and the merits of

Plaintiff’s credit disputes are easily verifiable by a simple PACER search, or similar means.

        25.     Plaintiff did not ask any defendant to parse whether this particular account was

included in a bankruptcy.

        26.     He simply requested that Defendants confirm that it was not his bankruptcy at all.

        27.     Any reasonable investigation by Verizon or the CRA Defendants would have

easily established that each and every defendant had confused Plaintiff with his father.

        28.     For the CRA Defendants, a review of their own systems, and the absence of any

other reference to bankruptcy should have raised a red flag as to the erroneous nature of the

Verizon tradeline.

        29.     In the face of Plaintiff’s multiple efforts to resolve the inaccurate reporting, only

to have Verizon refuse to make a simple investigation into whether the Plaintiff had indeed filed

bankruptcy, Verizon’s actions were willful.




                                                   4
           Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 5 of 8



       30.     Likewise, upon information and belief, the CRA Defendants’ investigation

failures reflect internal policies the limit investigation relating to accounts included in

bankruptcy. Their actions were, accordingly, willful.

                                              Damages

       31.     As a result, in part, of Defendants’ inaccurate reporting and reinvestigation

failures, Plaintiff’s credit rating suffered significantly, during a time that he sought

unsuccessfully to both obtain and then refinance a car loan, as well as acquire a credit card, and

to otherwise obtain credit.

       32.     The inaccurate tradeline remains on Plaintiff’s report, delaying his ability to build

his credit to a point of creditworthiness that he may qualify to purchase a home for his family.

       33.     Plaintiff has been forced to devote substantial time and effort to repeated,

unsuccessful attempts to resolve the erroneous reporting.

       34.     Defendants’ actions have caused Plaintiff significant stress, anxiety, and

emotional distress, manifest through symptoms including, but not limited to, loss of sleep.

       35.     Defendants’ actions have also caused significant embarrassment for Plaintiff.

                                                CLAIMS

                                               COUNT I
                              Violation of the Fair Credit Reporting Act
                                   15 U.S.C. § 1681 et seq. (FCRA)
                                           (against Verizon)

       36.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       37.     Defendant Verizon willfully, or in the alternative negligently, violated 15 U.S.C. §

1681s-2(b) by failing to conduct reasonable investigations upon receiving notice of Plaintiff’s

dispute from Transunion, Experian, and/or Equifax by failing to appropriately modify, delete,



                                                   5
           Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 6 of 8



and/or block the inaccurate information, in reckless disregard of the statutory requirements,

Plaintiff’s dispute, and public records.

       38.      As a result of each and every willful violation of the FCRA, Plaintiff is entitled to

actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1); statutory damages

pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the Court may allow pursuant to 15

U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3)

from Verizon.

       39.      As a result of each and every negligent noncompliance of the FCRA, Plaintiff is

entitled to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681o(a)(1); and

reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2) from Verizon.

                                             COUNT II
                             Violation of the Fair Credit Reporting Act
                                  15 U.S.C. § 1681 et seq. (FCRA)
                           (against TransUnion, Experian, and Equifax)

       40.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       41.      Defendants, Transunion, Experian, and Equifax, willfully or, in the alternative

negligently, violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures to assure

the maximum possible accuracy of information concerning Plaintiff in Plaintiff’s consumer

reports, in reckless disregard of the statutory requirements, Plaintiff’s disputes, public records,

and their own records.

       42.      Defendants, Transunion, Experian, and Equifax, willfully, or in the alternative

negligently, violated 15 U.S.C. § 1681i in multiple ways including without limitation by failing

to conduct a reasonable reinvestigation of Plaintiff’s dispute and by failing thereafter to

appropriately delete or modify information in Plaintiff’s file and on Plaintiff’s consumer report,



                                                  6
           Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 7 of 8



in reckless disregard of the statutory requirements, Plaintiff’s dispute, public records, and their

own records.

       43.     As a result of Transunion, Experian, and Equifax,’s violations of §§ 1681e(b) and

1681i, Plaintiff is entitled to actual damages pursuant to 15 U.S.C. §§ 1681n and 1681o.

       44.     Defendants, Transunion, Experian, and Equifax’s actions and omissions were

willful, rendering Defendants, Transunion, Experian, and Equifax liable for punitive damages

and/or statutory damages pursuant to 15 U.S.C. § 1681n.

       45.     Plaintiff is entitled to recover costs and attorney’s fees from Transunion, Experian,

and Equifax pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF

       WHEREFORE, to redress the injuries caused by Defendants’ conduct as stated in the

foregoing paragraphs, Plaintiff hereby requests the following relief:

       •   an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);

       •   award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

       •   an award of punitive damages as the Court may allow pursuant to 15 U.S.C. §

           1681n(a)(2);

       •   award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §

           1681n(a)(3) and 15 U.S.C. § 1681(o)(a)(1);

       •   an award of pre-judgment and post-judgment interest; and

       •   such other relief as may be just and proper.



                                 DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands a jury trial on all issues so triable.



                                                  7
         Case 1:20-cv-03153-ELH Document 1 Filed 10/29/20 Page 8 of 8




Dated October 29, 2020        Respectfully submitted on behalf of Plaintiff,


                                 /s/ Courtney L. Weiner
                              Courtney L. Weiner (#19463)
                              Law Office of Courtney Weiner PLLC
                              1629 K Street NW, Suite 300
                              Washington, DC 20006
                              PH: 202-827-9980
                              cw@courtneyweinerlaw.com

                                 /s/ Seth W. Diamond
                              Seth W. Diamond (#28823)
                              The Diamond Law Group, LLC
                              One Research Court, Suite 450
                              Rockville, Maryland 20850
                              PH: 301-565-5258
                              seth@thediamondlawgroup.com




                                        8
